— In an action to recover damages for wrongful condemnation of the plaintiff Gerda Seibert’s property, the plaintiffs appeal from an order of the Supreme Court, Kings County (Leone, J.), dated June 7, 1984, which granted the defendants’ motion to dismiss the complaint on the ground that the action was barred by the Statute of Limitations.
Order affirmed, with costs.
On the court’s own motion, the plaintiffs are hereby enjoined from instituting any further actions or proceedings in the courts of this State in relation to the City of New York’s 1970 condemnation of the plaintiff Gerda Seibert’s property and any matter related thereto (see, Gabrelian v Gabrelian, 108 AD2d 445, appeal dismissed 66 NY2d 741; Sassower v Signorelli, 99 AD2d 358; Muka v New York State Bar Assn., 120 Misc 2d 897).
Special Term properly dismissed the complaint as barred by the Statute of Limitations. Lazer, J. P., Bracken, Brown and Kooper, JJ., concur.